internal_revenue_service department of the treasury number release date ndex number washington dc person to contact telephone number refer reply to cc psi - plr-119065-00 date date legend trust - trustor - spouse - marital trust - family_trust - dollar_figureq - dollar_figurer - dollar_figures - dollar_figuret - dollar_figurev - dollar_figurew - dollar_figurex - dollar_figurey - dollar_figurez - year - year - year - year - year - date - dear this is in reference to a letter dated date from your authorized representative requesting a ruling on the federal estate and generation-skipping_transfer_tax consequences resulting from the establishment of various trusts under the terms of trust trustor created trust a revocable_trust in year and subsequently amended it on three occasions trustor died in year and the full value of the trust property was includible in trustor’s gross_estate article second of trust provides that upon trustor’s death the trustee is to pay all expenses of trustor’s last illness funeral costs of administration and allowable claims from the principal of trust the trustee is also to pay all estate inheritance and generation-skipping_transfer gst taxes that result from trustor's death from trust without apportionment article fourth provides that if spouse survives trustor the trustee is to establish a marital trust marital trust is to be funded with the smallest pecuniary amount which if allowed as a federal estate_tax_marital_deduction will result in the least possible federal estate_tax payable by reason of trustor's death article fourth provides that in computing the pecuniary amount the values of assets as finally determined for federal estate_tax purposes are to control for all other purposes values determined as of the date of distribution control the pecuniary marital bequest is to carry with it as income and not as principal its proportionate share of the income earned following trustor's death article fourth authorizes trustor’s personal representative to elect any part or all the marital trust for the estate_tax_marital_deduction if a partial election is made the trustee is to administer the separate portions as separate trusts article fourth also provides that the trustee is to divide the marital trust into two separate funds one fund is to be equal to the gst tax exemption available upon trustor's death less the amount of gst_exemption allocated to the family_trust and less any additional_amount of gst_exemption that was previously allocated this fund is referred to in trust as the generation skipping fund the balance of the marital trust is referred to as the regular fund under article fourth spouse is entitled to the net_income from both funds to be paid in convenient periodic_payments at least quarterly and to so much of the principal as the trustee determines is necessarily required for spouse's support health medical dental hospital and nursing expenses in exercising this discretion the trustee is to consider any income or other resources available to spouse any distributions of principal made to the spouse are to be charged first to the portion of the marital trust for which the qualified_terminable_interest_property qtip_election had been made upon spouse’s death the assets of the generation skipping fund are to pass in further trust for the benefit of trustor’s children and their issue under the terms of article sixth of trust the property of the regular fund is to be distributed in specified amounts to various charitable organizations and the balance is to be divided into equal shares one share for each then living child of trustor and one share for the then living descendants collectively of each deceased child of trustor under article fifth the balance of the trust estate is to be held as the family_trust spouse is to receive the net_income of the family_trust in convenient periodic_payments at least quarterly during spouse’s lifetime spouse may also receive distributions of principal in the discretion of the trustee for spouse’s support health medical dental hospital and nursing expenses upon spouse’s death spouse possesses a testamentary limited_power_of_appointment to distribute the remaining principal of the family_trust in such amounts as spouse designates to trustor’s issue if spouse fails to exercise the limited testamentary_power_of_appointment the family_trust property is to pass under the terms of article sixth under article sixth the balance of the generation skipping fund and the family_trust to the extent that spouse fails to exercise her limited_power_of_appointment is to be divided into equal shares to create one share for each then living child of trustor and one share for the then living descendants of each deceased child of trustor each child is to receive the income from his or her share in at least quarterly payments principal may be distributed for the child’s support education health or medical dental hospital and nursing expenses article sixth paragraph b provides that upon the death of such child the balance of the trust funds shall be paid to those persons whom and in the shares which such child shall designate in his will who are my issue and such child shall have this limited_power_of_appointment to dispose_of the remaining principal by his duly probated will if such child fails to exercise his limited_power_of_appointment as to all such trust property the trust property which he shall not effectively have appointed shall be distributed to such child’s issue per stirpes and each such share shall be held in further trust article thirteenth provides that the trustor's personal representative after conferring with the trustee has the authority to allocate any portion of trustor's gst_exemption to any property as to which trustor is the transferor including any property transferred by trustor during life as to which trustor did not make an allocation prior to death article thirteenth also provides that the trustee of the successor trusts established under trust has the authority to divide any property in any trust held under trust with an inclusion_ratio of neither one nor zero into two separate trusts representing two fractional shares of the property being divided one to have an inclusion_ratio of one and the other to have an inclusion_ratio of zero the federal estate_tax_return for trustor’s estate was filed on date on schedule m marital_deduction it was indicated that the total amount allocated to the marital trust under the pecuniary formula described above was dollar_figureq a partial_qtip_election was made with respect to of dollar_figureq or dollar_figurex the nonelected portion was valued at dollar_figurey on schedule r of trustor’s form_706 trustor's personal representative signified the making of the reverse_qtip_election under sec_2652 also on schedule r the personal representative signified the division of the elected portion of the marital trust dollar_figurex into a qtip gst exempt marital trust valued at dollar_figurez and a qtip non-gst exempt marital trust valued at dollar_figurew the non-qtip portion of the marital trust was valued at dollar_figurey and the amount of property allocated to the family_trust was valued at dollar_figurev on schedule r the personal representative allocated trustor's remaining gst_exemption in the amounts as follows dollar_figurez to the qtip gst-exempt marital trust dollar_figurey to the non-qtip gst exempt marital trust and dollar_figurev to the family_trust in year prior to the completion of the funding of the marital trust spouse individually and as personal representative of trustor's estate and as a cotrustee of trust agreed to accept assets in the amount dollar_figuret from trustor's estate and to treat such assets as if they had been made as a principal distribution from the marital trust to spouse in year dollar_figures was added to the marital trust in year upon examination of the marital trust records by the successor corporate cotrustee it was determined that the marital trust had been underfunded by a small percentage in the amount of dollar_figurer consequently dollar_figurer was transferred from trust to the marital trust at that time to increase the funding of the marital trust to dollar_figureq it is represented that the successor corporate trustee has severed the marital trust into a qtip non-gst exempt marital trust a qtip gst exempt marital trust and non-qtip gst exempt marital trust on a fractional basis as authorized by the trust agreement severance of the marital trust was not accomplished prior to the filing of the trustor’s estate_tax_return the following rulings are requested the severance of the marital trust into the qtip gst exempt marital trust the qtip non-gst exempt marital trust and the non-qtip gst exempt marital trust was authorized by the governing instrument and complied with the requirements of sec_20_2056_b_-7 of the estate_tax regulations and sec_26_2654-1 of the generation-skipping_transfer_tax regulations and therefore is recognized for purposes of chapter under sec_2642 the inclusion ratios of the qtip gst exempt marital trust and the non-qtip gst exempt marital trust are equal to zero under sec_2642 the inclusion_ratio of the family_trust is equal to zero under sec_2642 the inclusion_ratio of the qtip non-gst exempt marital trust is equal to one the power or appointment granted to each child of trustor over the gst exempt assets of the child's trust under article sixth of the trust will not be considered a general_power_of_appointment for purposes of sec_2041 ruling sec_2056 provides that the value of the taxable_estate is except as limited by sec_2056 determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse under sec_2056 and b where upon the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail no deduction is allowed with respect to such interest if an interest in the property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to any person other than the surviving_spouse or the estate of such spouse and if by reason of such passing such person may possess or enjoy any part of such property after such termination or failure of the interest passing to the surviving_spouse sec_2056 provides that qualified_terminable_interest_property for purposes of sec_2056 is treated as passing to the surviving_spouse and no part of such property is treated as passing to any person other than the surviving_spouse under sec_2056 qualified_terminable_interest_property is property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and for which the election under sec_2056 is made sec_20_2056_b_-7 provides that the election may relate to all or any part of property that meets the requirements of sec_2056 provided that any partial election must be made with respect to a fractional or percentage share of the property so that the elective portion reflects its proportionate share of the increase or decrease in value of the entire property for purposes of applying sec_2044 or sec_2519 the fraction or percentage may be defined by formula sec_20_2056_b_-7 provides that in general a_trust may be divided into separate trusts to reflect a partial election that has been made or is to be made if authorized under the governing instrument or otherwise permissible under local law any such division must be accomplished no later than the end of the period of estate administration if at the time of the filing of the estate_tax_return the trust has yet to be divided the intent to divide must be unequivocally signified on the estate_tax_return under sec_20_2056_b_-7 the division of the trust must be done on a fractional or percentage basis to reflect the partial election however the separate trusts do not have to be funded with a pro_rata portion of each asset held by the undivided trust sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 by reason of subsection b thereof the estate of the decedent may elect to treat all of the property in such trust for purposes of chapter as if the election to be treated as qualified_terminable_interest_property had not been made under sec_26 b an election made under sec_2652 is made on the return on which the qtip_election is made sec_26_2654-1 provides that the severance of a_trust that is included in the transferor's gross_estate or created under the transferor's will into two or more trusts is recognized for purposes of chapter if - i the trust is severed pursuant to a direction in the governing instrument providing that the trust is to be divided upon the death of the transferor or ii the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either in the governing instrument or under local law and a the terms of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust b the severance occurs or a reformation proceeding if required is commenced prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and c either- the new trusts are severed on a fractional basis if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust the trusts may be funded on a non- prorata basis provided funding is based on either the fair_market_value of the assets on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the valuation_date to the date of funding or if the severance is required by the terms of the governing instrument to be made on the basis of a pecuniary amount the pecuniary payment is satisfied in a manner that would meet the requirements of sec_26_2654-1 if it were paid to an individual sec_26_2654-1 provides that if the governing instrument of a_trust or local law authorizes the severance of the trust a severance pursuant to that authorization is treated as meeting the requirements of sec_26_2654-1 if the executor indicates on the federal estate_tax_return that separate trusts will be created or funded and clearly sets forth the manner in which the trust is to be severed and the separate trusts funded sec_20_2056_b_-7 permits the severance of the marital trust into an elected portion and a nonelected portion article fourth of trust authorizes trustor’s personal representative to elect any part or all the marital trust for the estate_tax_marital_deduction if a partial election is made the trustee is to administer the separate portions as separate trusts trust therefore authorizes the division of the marital trust into a qtip portion and a non-qtip portion to reflect that a partial_qtip_election has been made the intent to divide the marital trust to reflect the partial election was unequivocally signified on the estate_tax_return in addition article thirteenth of trust authorizes the division of trust property into separate trusts in order to create separate trusts having an inclusion_ratio of one and an inclusion_ratio of zero in accordance with sec_26_2654-1 on schedule r of trustor's form_706 the personal representative signified the division of the trust property into four trusts the qtip gst exempt marital trust the non-qtip gst exempt marital trust the qtip non-gst exempt qtip marital trust and the family_trust and the allocation of trustor’s remaining gst_exemption to the non-qtip gst exempt marital trust in the amount of dollar_figurey to the qtip gst exempt marital trust in the amount of dollar_figurez and to the family_trust in the amount of dollar_figurev the severance pursuant to that authorization is treated as meeting the requirements of sec_26_2654-1 since the executor indicated on the federal estate_tax_return that separate trusts would be created or funded and clearly set forth the manner in which the trust was to be severed and the separate trusts funded accordingly we conclude that the severance of the nonelected portion of the marital trust and the portion of the marital trust for which a qtip_election was made is authorized under sec_20_2056_b_-7 the division of the elected portion of the marital trust into the qtip gst exempt marital trust and the qtip non-gst exempt marital trust is authorized by the governing instrument and complied with the requirements of sec_26_2654-1 accordingly the division of the marital trust into these three separate trusts is recognized for purposes of chapter ruling sec_2 sec_2602 provides that the gst tax is computed in general by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the applicable_rate is determined by multiplying the maximum_federal_estate_tax_rate by the inclusion_ratio sec_2631 provides that for purposes of determining the inclusion_ratio every individual is allowed a gst_exemption of dollar_figure which may be allocated by the individual or his executor to any property with respect to which the individual is the transferor sec_2642 provides that the inclusion_ratio with respect to any property transferred in a gst is the excess if any of over the applicable_fraction determined for the trust from which the transfer is made or in the case of a direct_skip the applicable_fraction determined for the skip the applicable_fraction is a fraction in which the numerator is the amount of the gst_exemption allocated to the trust or in the case of a direct_skip allocated to the property transferred in the skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip reduced by any federal estate_tax or state death_tax actually recovered from the trust attributable to the property and any charitable deduction allowed under sec_2055 or sec_2522 with respect to the transfer sec_2652 provides generally that for purposes of chapter the term transferor means in the case of any property subject_to the tax imposed by chapter the decedent sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 by reason of subsection b thereof the estate of the decedent may elect to treat all of the property in such trust for purposes of chapter as if the election to be treated as qtip property had not been made in the present case the trustor is the transferor with respect to the qtip gst exempt marital trust and the qtip non-gst exempt marital trust because a reverse_qtip_election was made with respect to these trusts to treat the property in the trusts for purposes of chapter as if the election to be treated as qtip had not been made the trustor is also the transferor with respect to the family_trust and the non-qtip gst exempt marital trust because the property passing to these trusts was included in the trustor's gross_estate the qtip gst exempt marital trust was funded with an amount equal to dollar_figurez the non-qtip gst exempt marital trust was funded with an amount equal to dollar_figurey and the family_trust was funded in the amount of dollar_figurev trustor's personal representative allocated portions of trustor’s remaining gst_exemption on schedule r of trustor's form_706 as follows dollar_figurez to the qtip gst exempt marital trust dollar_figurey to the non-qtip gst exempt marital trust and dollar_figurev to the family_trust thus assuming these three trusts were properly funded as represented each of these trusts will have an applicable_fraction of one and an inclusion_ratio of zero for gst purposes the qtip non-gst exempt marital trust was funded with dollar_figurew no gst_exemption allocation was made to this trust thus the qtip non-gst exempt marital trust will have an applicable_fraction of zero and an inclusion ration of one ruling sec_2041 provides in part for the inclusion in the gross_estate the value of any property with respect to which the decedent possesses at the time of his death a general_power_of_appointment created after date sec_2041 provides in part that the term general_power_of_appointment means a power that is exercisable in favor of the decedent the decedent’s estate the decedent’s creditors or the creditors of the decedent’s estate except that a power to consume invade or appropriate property for the benefit of the decedent that is limited by an ascertainable_standard relating to health education support or maintenance of the decedent is not deemed a general_power_of_appointment sec_20_2041-1 provides that a power_of_appointment is not a general_power_of_appointment if by its terms it is exercisable only in favor of one or more persons or classes other than the decedent or his creditors or the decedent’s estate or the creditors of his estate as described above upon the death of spouse article sixth provides that the balance of the qtip gst exempt marital trust and the family_trust is to be divided into equal shares to create one share for each then living child of trustor and one share for the then living descendants of each deceased child of trustor each child is to receive the income from his or her share in at least quarterly payments principal may be distributed for the child's support education health or medical dental hospital and nursing expenses upon the death of such child the balance of the trust funds shall be paid to those persons whom and in the shares which such child shall designate in his will who are my issue and such child shall have this limited_power_of_appointment to dispose_of the remaining principal by his duly probated will if such child fails to exercise his limited_power_of_appointment as to all such trust property the trust property which he shall not effectively have appointed shall be distributed to such child’s issue per stirpes and each such share shall be held in further trust a child of trustor is a member of the class of issue of trustor and therefore could arguably appoint his or her child’s share to his or her estate however because the trustor has described the child’s power as a limited_power_of_appointment we construe the power as one that would prohibit the exercise of the power on behalf of the child the child’s creditors the child’s estate or the creditors of the child’s estate accordingly the power_of_appointment granted to each child of trustor to appoint the child's share among individuals who are issue of trustor constitutes a power_of_appointment that is not a general_power_of_appointment within the meaning of sec_2041 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under the cited provisions or any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not certified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely lorraine e gardner acting senior technician reviewer branch passthroughs and special industries enclosure copy for purposes cc
